THIS was an action of ejectment by the lessee of a mortgagee against the mortgagor, to recover possession of the mortgaged premises. The suit was commenced in 1847.
Plea, not guilty. The cause was submitted to -the Court, and judgment rendered for the defendant.
The mortgage, which was executed in 1839, does not contain an agreement that the mortgagee should have possession.
The only question is, whether the statute of 1843 on the subject applies to mortgages executed before its passage. This question has heretofore been decided in the affirmative. Grimes et al. v. Doe d. Shule, 8 Blackf. 371.
The judgment is affirmed with costs.